DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is provided”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “is provided”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendte et al. US 2016/0302353 A1.
With respect to claim 1, Wendte et al. US 2016/0302353 A1 disclose a planting unit (Fig.1-19; ABSTRACT) for planting plots of seeds in a field, the planting unit comprising: 
a first seed storage unit (Fig.2 -- the compartments A and B of compartments 23; para [0036], "Bulk storage system 19 has at least one bulk fill hopper 21, shown here as having two central bulk fill hoppers 21 supported by the frame 11 of the planter 7, remote from the row units 13. The bulk storage system 19 has multiple compartments 23, shown here as spaces within each of the hoppers 21 that are separated by a divider wall or partitions 25. In another embodiment, the compartments 23 are defined by separate and discrete containers themselves, such as the hoppers 21") configured to provide seeds (17, Fig.2) to the planting unit (13, Fig.16);
a second seed storage unit (Fig.2 -- the compartments C and D of compartments 23) configured to provide seeds (17, Fig.2) to the planting unit (13, Fig.16); 
a seed meter (35, Fig.2) configured to plant seeds (17, Fig.2) from the first seed storage unit and the second seed storage unit (23, Fig.2) in a field (para [0038]); and 
a diverter unit (27, 48, Fig.2; para [0040]) coupled to the seed meter (35, Fig.2), the diverter (27, 48, Fig.2) configured to selectively direct seeds (17, Fig.2) from the first seed storage unit and the second seed storage unit (23, Fig.2) to the seed meter (35, Fig.2). 
Regarding claim 2, Wendte et al. US 2016/0302353 A1 disclose the planting unit of claim 1, wherein the first seed storage unit (Fig.2 -- the compartments A and B of compartments 23; para [0036], "Bulk storage system 19 has at least one bulk fill hopper 21, shown here as having two central bulk fill hoppers 21 supported by the frame 11 of the planter 7, remote from the row units 13.  The bulk storage system 19 has multiple compartments 23, shown here as spaces within each of the hoppers 21 that are separated by a divider wall or partitions 25. In another embodiment, the compartments 23 are defined by separate and discrete containers themselves, such as the hoppers 21") includes multiple storage compartments (Fig.2 -- the compartments A and B of compartments 23) each configured to hold a seed receptacle having seeds (17A, 178, Fig.2 -- see how the seeds 17A, 178 are stored in compartments A and B) stored therein. 
Regarding claim 3, Wendte et al. US 2016/0302353 A1 disclose the planting unit of claim 1, wherein the second seed storage unit (Fig.2 -- the compartments C and D of compartments 23) includes a container (Fig.2 -- the compartments C and D of compartments 23) configured to hold the seeds (17C, 17D, Fig.2) stored in the second seed storage unit (Fig.2 -- the compartments C and D of compartments 23), the container (Fig.2 -- the compartments C and D of compartments 23) including means (39, Fig.2) to portion a predetermined number and/or volume of the seeds from the container (para [0039], "The charging system 37 includes rollers such as calibrated fluted rollers 39, 41 at outlets of the compartments 23, 31 of the bulk and on-row storage systems 19, 27, respectively.  The rollers 39, 41 are driven by electric, pneumatic, or hydraulic motors to control release of known or calibrated amounts of the seed types 17a, 17b, 17c, 17d from the respective compartments 23, 31"). 
Regarding claim 5, Wendte et al. US 2016/0302353 A1 disclose the planting unit of claim 3, wherein the means (39, Fig.2) includes at least one actuator (para [0039], "The charging system 37 includes rollers such as calibrated fluted rollers 39, 41 at outlets of the compartments 23, 31 of the bulk and on­row storage systems 19, 27, respectively.  The rollers 39, 41 are driven by electric, pneumatic, or hydraulic motors to control release of known or calibrated amounts of the seed types 17a, 17b, 17c, 17d from the respective compartments 23, 31") configured to move relative to the container (Fig.2 -- the compartments C and D of compartments 23). 
Regarding claim 6, Wendte et al. US 2016/0302353 A1 disclose the planting unit of claim 1, wherein the seed meter (35, Fig.2) defines a staging chamber (31, 33, Fig.2) for receiving the seeds (17, Fig.2) from the first seed storage unit into the seed meter (35, Fig.2) and/or for receiving the seeds from the second seed storage unit into the seed meter and a planting chamber (47, Fig.2); and 
wherein the seed meter (35, Fig.2) is configured to move the seeds (17, Fig.2) received in the staging chamber (31, 33, Fig.2) to the planting chamber (47, Fig.2; para [0039], "a row unit reservoir 47 having a funnel 47a that connects to a seed inlet of the seed meter 35 to deliver seed into a seed chamber 47b that holds seed as a seed pool within an interior cavity of the seed meter 35") prior to planting the seeds.
Regarding claim 11, Wendte et al. US 2016/0302353 A1 disclose the planting unit of any one of claims 6-10, further comprising a sensor (91, Fig.2; para [0042], "Seed-level sensors 91 (FIGS. 2-5) in the row unit reservoir 47 are configured for determining an amount of seed(s) of the different types 17a, 17b, 17c, 17d in compartments 31 and row unit reservoir 47, whereby signals from the seed level sensors 91 correspond to an amount of seed in the seed pool of the seed chamber 47b of the seed meter 35") for measuring a seed level in the planting chamber (47, Fig.2) of the seed meter (35, Fig.2).
Regarding claim 13, Wendte et al. US 2016/0302353 A1 disclose a planter (7, Fig.1; para [0035], "System 5 includes an agricultural implement, shown here as planter 7, which may be one of the EARLY RISER series planters available from Case IH and typically pulled by a traction device such as a tractor 9. A frame 11 of the planter 7 supports multiple row units 13 that are substantially identical. Each row unit 13 includes various support, metering, and ground-engaging components") for planting multiple rows of seeds in a field, the planter comprising multiple ones of the planting units of claim 1. 
Regarding claim 14, Wendte et al. US 2016/0302353 A1 disclose a method (Fig.1-19; ABSTRACT) of planting seeds in a field using an automated planting unit, the method comprising: 
delivering a first set of seeds (17A, Fig.2) from a seed storage unit (Fig.2 -- the compartments A and B of compartments 23; para [0036], "Bulk storage system 19 has at least one bulk fill hopper 21, shown here as having two central bulk fill hoppers 21 supported by the frame 11 of the planter 7, remote from the row units 13.  The bulk storage system 19 has multiple compartments 23, shown here as spaces within each of the hoppers 21 that are separated by a divider wall or partitions 25.  In another embodiment, the compartments 23 are defined by separate and discrete containers themselves, such as the hoppers 21") to a seed meter (35, Fig.2) of the planting unit through a diverter (33, 48, 48, 51, 53, 55, Fig.2) coupled to the seed meter (35, Fig.2), along a first flow path (Fig.2 -- the flow path from compartment A of 23 to compartment A of 31) of the diverter (33, 48, 48, 51, 53, 55, Fig.2); 
dispensing one or more of the first set of seeds (17 A, Fig.2) from the seed meter (35, Fig.2) to the field (para [0038]); 
moving a gate (Fig.2 -- the gate 55 over compartment A of 31) of the diverter to block the first flow path (Fig.2 -- the flow path from compartment A of 23 to compartment A of 31; para [0040]); and 
delivering a second set of seeds (17B, Fig.2) from the seed storage unit (Fig.2 -- the compartments A and B of compartments 23) to either the seed meter (35, Fig.2) or a planting tube of the planting unit through the diverter (33, 48, 48, 51, 53, 55, Fig.2), along a second flow path (Fig.2 -- the flow path from compartment B of 23 to compartment B of 31) of the diverter, and 
dispensing one or more of said second set of seeds (17B, Fig.2) to the field (para [0039]). 
Regarding claim 16, Wendte et al.  US 2016/0302353 A1 disclose the method of claims 15-16, wherein the seed storage unit (Fig.2 -- the compartments A and B of compartments 23) is a first seed storage unit (Fig.2 -- the compartments A and B of compartments 23; para [0036]); and 
wherein the method further comprises delivering a third set of seeds (17C, Fig.2) from a second seed storage unit (Fig.2 -- the compartments C and D of compartments 23), different from the first seed storage unit (Fig.2 -- the compartments A and B of compartments 23), to the seed meter (35, Fig.2) through the diverter (33, 48, 48, 51, 53, 55, Fig.2).
Regarding claim 17, Wendte et al.  US 2016/0302353 A1 disclose the method of claim 17, wherein delivering the third set of seeds (17C, Fig.2) from the second seed storage unit (Fig.2 -- the compartments C and D of compartments 23) to the seed meter (35, Fig.2) includes delivering the third set of seeds (17C, Fig.2) to the seed meter along a third flow path (Fig.2 -- the flow path from compartment C of 23 to compartment C of 31) of the diverter; and 
wherein the method further comprises: 
moving another gate (Fig.2 -- the gate 55 over compartment C of 31) of the diverter to block the third flow path (Fig.2 -- the flow path from compartment C of 23 to compartment C of 31); and 
delivering a fourth set of seeds (17D, Fig.2) from the second seed storage unit (Fig.2 -- the compartments C and D of compartments 23) to either the seed meter (35, Fig.2) or the planting tube through the diverter, along a fourth flow path (Fig.2 -- the flow path from compartment D of 23 to compartment D of 31) of the diverter, and dispensing one more of said fourth set of seeds (17D, Fig.2) to the field (para [0039]).
Regarding claim 18, Wendte et al.  US 2016/0302353 A1 disclose a diverter (Fig.1-19; ABSTRACT) for use in a planting unit (7, Fig.1) configured to plant seeds in a field, the diverter comprising: 
a housing (Fig.2 -- the outer walls and housing containing 33, 48, 48, 51, 53, 55); 
a first port (Fig.2 -- see the port between 21 and feeding line 43) configured to receive seeds (17, Fig.2) into the housing from a seed storage unit (Fig.2 -- the compartments A and B of compartments 23; para [0036], "Bulk storage system 19 has at least one bulk fill hopper 21, shown here as having two central bulk fill hoppers 21 supported by the frame 11 of the planter 7, remote from the row units 13. The bulk storage system 19 has multiple compartments 23, shown here as spaces within each of the hoppers 21 that are separated by a divider wall or partitions 25. In another embodiment, the compartments 23 are defined by separate and discrete containers themselves, such as the hoppers 21") associated with the planting unit (7, Fig.1); 
a second port (Fig.2 -- the top port of compartment A of 31 selectively blocked by a gate 55) in fluid communication with the first port (Fig.2 -- see the port between 21 and feeding line 43) along a pathway (Fig.2 -- the flow path from compartment A, B of 23 to compartment A, B of 31; para [0040]) defined by the housing, the second port (Fig.2 -- the top port of compartment A of 31 selectively blocked by 55) configured to deliver seeds out of the housing to a seed meter (35, Fig.2; para [0038]) of the planting unit; 
a third port (Fig.2 - the top port of compartment B of 31 selectively blocked by a gate 55) in fluid communication with the first port (Fig.2 -­see the port between 21 and feeding line 43) along the pathway (Fig.2 -- the flow path from compartment A, B of 23 to compartment A, B of 31 ), the third port (Fig.2 -- the top port of compartment B of 31 selectively blocked by a gate 55) configured to deliver seeds out of the housing to either the seed meter (35, Fig.2; para[0038]) or a planting tube of the planting unit; and 
a gate (Fig.2 -- the gate 55 over compartment A of 31) disposed within the housing along the pathway (Fig.2 -- the flow path from compartment A, B of 23 to compartment A, B of 31 ), the gate (Fig.2 -- the gate 55 over compartment A of 31) configured to move relative to the housing to selectively block either the second port or the third port (para[0040]), whereby the seeds received into the housing through the first port (Fig.2 -- see the port between 21 and feeding line 43) are able to flow through the housing along the pathway (Fig.2 -­the flow path from compartment A, B of 23 to compartment A, B of 31) to either the second port or the third port based on a position of the gate (Fig.2 -- the gate 55 over compartment A of 31 ). 
Regarding claim 20, Wendte et al. US 2016/0302353 A1 disclose a method (Fig.1-19; ABSTRACT) of planting seeds in a field using an automated planting unit (7, Fig.1), the method comprising: 
delivering a first set of seeds (17 A, Fig.2) from a seed storage unit (21, Fig.2) to a seed meter (35, Fig.2) of the planting unit (7, Fig.1) through a diverter (33, 48, 48, 51, 53, 55, Fig.2) coupled to the seed meter (35, Fig.2), along a first flow path (Fig.2 -- the flow path from compartment A of 23 to compartment A of 31) of the diverter; 
moving a gate (Fig.2 -- the gate 55 over compartment A of 31) of the diverter to block the first flow path (Fig.2 -- the flow path from compartment A of 23 to compartment A of 31; para [0040]); 
delivering a second set of seeds (17B, Fig.2) to the seed meter (35, Fig.2) through the diverter (33, 48, 48, 51, 53, 55, Fig.2), along a second flow path (Fig.2 -- the flow path from compartment B of 23 to compartment B of 31) of the diverter; and 
dispensing one or more of said first (17A, Fig.2) and second sets of seeds (17B, Fig.2) to the field, to thereby plant a mixed combination of the first (17A, Fig.2) and second sets of seeds (17B, Fig.2) in the field (para [0036], para [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wendte et al. US 2016/0302353 A1 alone.
Regarding claim 4, Wendte et al. US 2016/0302353 A1 disclose the planting unit of claim 3, wherein a second means (41, Fig.2) includes at least one plate (para [0039], "Outlets of compartments 31 of the on-row storage system 27 can have sliding or pivoting gates to control release of seeds 17 into the seed meters 35") coupled to a second container (33, Fig.2) and configured to move relative to the second container to selectively cover and uncover a spout of the second container (Fig.2 -- the bottom exit of compartments C and D of compartments 31 ).
While Wendte et al. US 2016/0302353 A1 do not specifically teach wherein the means includes at least one plate coupled to the container and configured to move relative to the container to selectively cover and uncover a spout of the container, it is well known the art that routine experimentation and various design engineering choices could have been used to have arrived at using a plate to cover and uncover the spout the container to selectively allow seeds to leave the container. 
Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the bottom of the container with the plate of the second container to selectively allow seeds to leave the container. 
Regarding claim 15, Wendte et al. US 2016/0302353 A1 disclose the method of claim 15.
While Wendte et al. US 2016/0302353 A1 do not specifically teach wherein the seeds of the first set and the seeds of the second set are the same type of seeds, it is well known the art that routine experimentation and various design engineering choices could have been used to have arrived at using the same type of seeds for the first and second set to plant more of one type of seed than the other types.
Accordingly, it would have been obvious to one of ordinary skill in the art to have used the same type of seeds for the first and second set to plant more of one type of seed compared to another type of seed.

Allowable Subject Matter
Claims 7-10, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Wendte et al. US 2016/0302353 A1 disclose the planting unit of claim 6, but does not expressly teach or suggest that the diverter includes a first port coupled to the staging chamber of the seed meter and a second port coupled to the planting chamber of the seed meter. 
In similar art, Baltinger et al. US 2018/0000009 A1 teach a planter unit (Fig.1-14; ABSTRACT) comprising a diverter (740, Fig.9) coupled to two inputs (para [0072], "the seed planting-system can comprise a hill plot switch and diverter 740 (e.g., a solenoid-operated valve) is disposed between the input switching system 800/800' and the inlet 110 for selectively diverting seed directly to the seed tube 250 rather than permitting seed to enter the inlet 11 O").
However, the prior art does not disclose/teach individually nor fairly suggest in combination a planter unit wherein the diverter includes a first port coupled to the staging chamber of the seed meter and a second port coupled to the planting chamber of the seed meter. 
Regarding claim 8-10) the prior art does not teach or fairly suggest a planting unit as claimed since they are dependent on claims 7. 
Regarding claim 12, Wendte et al. US 2016/0302353 A1 disclose the planting unit of claim 1, wherein the first and second seed storage units are disposed onboard the planting unit, and wherein the second seed storage unit is disposed generally above the first seed storage unit. 
In similar art, Schoeny et al. US 2019/0075719 A1 teach wherein a planter unit (Fig.1-10; ABSTRACT) wherein a first and second seed storage units (58, 60, Fig.2; para [0026], "the row unit 28 may include one or more seed hoppers 58, 60") are disposed onboard the planting unit (28, Fig.2; para [0022], "a plurality of seed planting units (or row units) 28"). 
Further, Graham US 2014/0165890 A1 teach a seeding machine (Fig.1-13; ABSTRACT) comprising two vertically displaced seed storage units (40, 42, Fig.1 -­the upper hopper 42 and the lower mini-hopper 40; para [0017], "Each seed meter is equipped with a small seed hopper 40 commonly referred to as a mini-hopper.  Seed from two or more tanks 42, 44 is delivered to the mini-hopper pneumatically through tubes 46, 48").
However, the prior art does not fairly suggest in combination of Wendte et al. US 2016/0302353 A1 with Schoeny et al. US 2019/0075719 A1 and Graham US 2014/0165890 A1 as the proposed modifications would destroy the intended mode of operation of Wendte et al. US 2016/0302353 A1 and would have been unnecessary to add to Wendte et al. US 2016/0302353 A1. 
Regarding claim 19, Wendte et al. US 2016/0302353 A1 disclose the diverter of claim 18, further comprising: 
A fourth port (Fig.2 -- the lower port of compartment C of 23) in fluid communication with the second port (Fig.2 -- the top port of compartment A of 31 selectively blocked by a gate 55) and the third port (Fig.2 -- the top port of compartment B of 31 selectively blocked by a gate 55) along a second pathway (Fig.2 -- the flow path from compartment C, D of 23 to compartment C, D of 31 ), the fourth port configured to receive seeds into the housing from a second seed storage unit (Fig.2 -- the compartments C and D of compartments 23) associated with the planting unit; and 
a second gate (53, Fig.2) disposed within the housing (Fig.2 -- the outer walls and housing containing 33, 48, 48, 51, 53, 55) along the second pathway (Fig.2 -- the flow path from compartment C, D of 23 to compartment C, D of 31), 
but does not expressly teach or suggest the second gate configured to move relative to the housing to selectively block either the second port or the third port, whereby the seeds received into the housing through the fourth port are able to flow through the housing along the second pathway to either the second port or the third port based on a position of the second gate. 
In similar art, Schoeny et al. US 2019/0075719 A1 teach wherein a planter unit (Fig.1-1 O; ABSTRACT) wherein a first and second seed storage units (58, 60, Fig.2; para [0026], "the row unit 28 may include one or more seed hoppers 58, 60") are connected to a diverter unit (104, Fig.3) with multiple gates (para [0031]).  
However, the prior art does not disclose/teach individually nor fairly suggest in combination a planting unit comprising the second gate configured to move relative to the housing to selectively block either the second port or the third port, whereby the seeds received into the housing through the fourth port are able to flow through the housing along the second pathway to either the second port or the third port based on a position of the second gate.




Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Baltinger et al. US 2018/0000009 A1, Schoeny et al. US 2019/0075719 A1, Graham US 2014/0165890 A1, Bender et al. US 5,915,313, Wendte et al. US 2016/0095274 A1 and Sauder et al. US 2016/0050842 A1 disclose various agricultural apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 21, 2022